Citation Nr: 0032991	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  95-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
tendonitis of the right ankle.

2. Entitlement to a compensable evaluation for plantar wart 
of the right foot.

3. Entitlement to a compensable evaluation for degenerative 
arthritis of the right great toe.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 until his 
retirement in June 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the Regional 
Office (RO) that granted service connection for tendonitis of 
the right ankle, a plantar wart of the right foot, and 
degenerative arthritis of the right great toe.  A 
noncompensable evaluation was assigned for each of these 
disabilities.  The veteran disagreed with the evaluations 
assigned for these disabilities.  A timely administrative 
appeal was perfected with respect to all three issues.

When these issues were before the Board in December 1998, 
they were remanded for additional development of the record.  
In a rating decision, dated in August 1998, the RO continued 
and confirmed the noncompensable evaluations in effect for 
the service-connected plantar wart of the right foot, and 
degenerative arthritis of the right great toe.  By that same 
rating action, the RO assigned a 10 percent evaluation for 
the service-connected tendonitis of the right ankle.  This 
disability evaluation was effective from July 1994, the 
inception of the award of service connection.  Inasmuch as 
the grant of the 10 percent evaluation is not the maximum 
benefit under the rating schedule, the claim for a higher 
initial evaluation for tendonitis of the right ankle remains 
in controversy; and, hence, it is a viable issue for 
appellate consideration for the Board.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing AB v. Brown, 6 
Vet. App. 35, 38 (1993)). 


FINDINGS OF FACT

1. The veteran's tendonitis of the right ankle is manifested 
by no more than moderate limitation of motion and results 
in minor functional impairment.

2. The veteran's plantar wart of the right foot is 
characterized by a callosity on the right small toe, is 
productive of discomfort and tenderness to palpation, and 
is analogous to a superficial scar that is tender and 
painful on objective demonstration.

3. The veteran's degenerative arthritis of the right great 
toe is characterized by neither actual limitation of 
motion nor functional impairment of the right great toe.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
tendonitis of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1. 4.3, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5271 (2000).

2. With the resolution of all reasonable doubt in the 
veteran's favor, the criteria for a 10 percent evaluation 
for a plantar wart of the right foot have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Codes 7804, 7819 (2000).

3. The criteria for a compensable evaluation for degenerative 
arthritis of the right great toe have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5280 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records disclose that the veteran was 
seen on a number of occasions in 1993 for complaints 
involving the right ankle.  These records consist of a May 
1993 clinical note showing that the x-rays were negative, and 
that a physical examination resulted in an assessment of a 
sprain of the anterior talofibular ligament.  An August 1993 
bone scan revealed mild degenerative change to the right 
great toe, but was otherwise normal.  When the veteran was 
seen in physical therapy in September 1993, he was found to 
have ankle weakness.  Dorsiflexion of the right ankle was to 
5 degrees; plantar flexion was to 60 degrees; inversion was 
to 35 degrees; and eversion was to 20 degrees.  Later that 
month, a chronic right ankle sprain was indicated.  In 
October 1993, the veteran's gait was normal; dorsiflexion of 
the right ankle was to 15 degrees; and all other motions were 
the same as before.

The service medical records also show that, between 1974 to 
1993, the veteran was treated for plantar warts of the right 
foot, which were removed.

A clinical evaluation of the lower extremities on the 
retirement examination in January 1994 showed no abnormality.  

The veteran was afforded a Persian Gulf examination by the VA 
in June 1994.  A plantar wart of the right foot was noted.

The veteran was afforded an orthopedic examination by the VA 
in June 1999.  The examiner indicated that the claims folder 
and the medical file were reviewed.  The veteran stated that 
he took Motrin for the right foot and ankle region, but noted 
that this medication had actually been prescribed for an 
unrelated condition.  With respect to the right ankle, the 
veteran related that the ankle hurt daily, but was better in 
the morning when he first got up.  He occasionally wore a 
brace that he had obtained on his own and had not been 
prescribed.  There was no swelling of the ankle, and the 
ankle made no noises.  About once or twice a week, the ankle 
felt as if it was going to give out, but he had never fallen 
and was able to catch himself.  He noted that the ankle was 
uncomfortable if he walked either one to two hours or one-
half to one mile.  The pain increased after walking on it all 
day.  

As for the right great toe, the veteran reported that he hurt 
the right great toe at the same time that he hurt the ankle.  
He pointed to the proximal phalanx as the area of discomfort.  
He maintained that the area had hurt only about once in the 
previous two weeks.  Otherwise, it did not hurt.  He stated 
that he had full feeling in the right leg, ankle, foot and 
toes.  When asked about weakness and fatigability, the 
veteran indicated that it was only as associated with the 
ankle.  No incoordination was reported.  

With respect to the plantar wart of the right foot, the 
veteran stated that he had had the area treated several 
times.  He related that a callus still built up over the area 
and that periodically he shaved it down and the discomfort 
went away.  When it was shaved down, the veteran described 
that he saw a core, but no dots or punctate lesions.  There 
was no weakness, fatigability or incoordination.

An examination of the right ankle revealed slight plus 
tenderness anteromedially about the ankle.  There was no 
swelling.  Sensory to scratch was normal in the lower 
leg/ankle/foot/toes on the right.  Heat was normal, and the 
veteran was able to walk on his heels and toes.  Dorsiflexion 
of the right ankle was to 5 degrees; plantar flexion was to 
25 degrees; and inversion and eversion were normal in range 
and symmetric to the left.  An x-ray of the right foot ankle 
was negative.  

An examination of the right large toe revealed slight plus 
tenderness about the interphalangeal joint.  Measured range 
of motion of all joints of the large toe in both flexion and 
extension were normal.  

On examination of the right foot, there was a callosity over 
the metatarsal head of the right small toe which was slight 
plus tender to palpation.  No punctate or colored lesions 
were noted.  

The impressions were of status post ligamentous strain of the 
right ankle; subjective pain of the right large toe, without 
clinical evidence of arthritis; and plantar wart of the right 
foot, status post treatment.  The functional impairment of 
the right ankle was rated as minor, but could not be stated 
in terms of degrees due to the subjective nature of the 
factors.  According to the examiner, the functional 
impairment of the right great toe and the plantar was 
negligible.

II.  Analysis

The veteran is contesting disability ratings that were 
assigned with the grants of service connection.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The United States Court of 
Appeals for Veterans Claim ("the Court") has observed that 
whereas in the latter instance, evidence of the present level 
of the disability is of primary concern, Fenderson v. West, 
12 Vet. App. at 126 (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), an original evaluation of a disability must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," ratings of the disability based on 
the facts shown to exist during the separate periods of time.  
Id.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
represent, as far as can be practically determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

A.  Right Ankle

The veteran's service-connected tendonitis of the right ankle 
is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5024.  Under that diagnostic code, tenosynovitis is to 
be rated based on limitation of motion of the affected parts, 
as arthritis, degenerative.  Id.  Under Diagnostic Code 5003, 
limitation of motion is rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, no added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  NOTE (2): 
The 20 percent and 10 percent ratings based on x-ray 
findings, under diagnostic code 5003, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024.  
See 38 C.F.R. § 4.71a.

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  When the limitation of motion is 
moderate, a 10 percent evaluation will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

In reviewing the evidentiary record, it is clear that the 10 
percent rating currently assigned most closely defines the 
veteran's disability resulting for his tendonitis of the 
right ankle under diagnostic code 5271.  In reaching this 
conclusion, the Board points out that, while the veteran 
sought treatment for right ankle pain, numbness, and weakness 
during service, and while a right ankle sprain was diagnosed 
in 1993, the physical examination conducted of the veteran in 
January 1994, for purposes of retirement from service, 
reveals normal findings.  Further, the veteran has been 
shown, by VA examination of June 1999, to have dorsiflexion 
measuring 5 degrees, with plantar flexion measuring 25 
degrees, but his inversion and eversion maneuvers were 
evaluated as normal; and the veteran was able to walk on his 
heels and toes.  Although the June 1999 examination report 
reflects that the examiner indicated that the ankle 
disability was manifested by slight tenderness over the 
anteromedial area, the examiner detected no swelling and 
found that the veteran's sensory scratch was normal.  
Moreover, the Board finds significant that the VA examiner 
specifically commented that the right ankle disability was 
not productive of more than minor functional impairment.  
Therefore, given the totality of the pertinent medical 
evidence, particularly that which indicates minor impairment 
of the right ankle, and considering the veteran's subjective 
complaints of pain and weakness, the Board finds it 
reasonable to conclude that the disability picture is 
tantamount to moderate limitation of motion of the right 
ankle under diagnostic code 5271, as marked limitation of 
motion required for a 20 percent rating has not been 
evidenced by the record.  See generally Spurgeon v. Brown, 10 
Vet. App. 194 (1997); DeLuca v. Brown, supra; 38 C.F.R. 
§§ 4.7, 4.10, 4.40. 4.45, 4.59.  

Furthermore, as there is no evidence that the history of the 
veteran's right ankle disability, nor the current clinical 
findings presented, show that the veteran had nonunion or 
malunion of the tibia or fibula, as required for a rating 
higher than 10 percent under diagnostic code 5262, the Board 
determines that the veteran's service-connected tendonitis of 
the right ankle is most appropriately evaluated at 10 percent 
under diagnostic code 5271.  38 C.F.R. § 4.71a; see also 
Schafrath, supra.  Accordingly, an initial evaluation in 
excess of 10 percent for the veteran's tendonitis of the 
right ankle is not warranted.

B.  Plantar Wart

The veteran is currently rated as zero percent disabled 
(noncompensable) under 38 C.F.R. § 4.118, Diagnostic Code 
7819, for a plantar wart of the right foot.  Under this code, 
new skin growths that are benign are to be rated as scars, 
disfigurement, etc.  Unless otherwise provided, conditions 
listed under diagnostic codes 7807 through 7819 are to rated 
as for eczema, dependent upon location, extent, and repugnant 
or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118.

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
also warranted for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  A 10 percent rating is the highest 
schedular evaluation assignable under diagnostic codes 7803 
and 7804.

The criteria for eczema warrant a noncompensble evaluation 
when there is slight, if any, exfoliation, exudation or 
itching on a nonexposed surface or small area.  A 10 percent 
evaluation is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation requires that the disability be 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Following a review of both the medical evidence of record and 
the veteran's assertions, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that symptomatology 
associated with the veteran's plantar wart on the right foot, 
as noted above, is most analogous to a 10 percent rating 
under diagnostic code 7804, for scars that are superficial, 
tender, and painful on objective demonstration.  While there 
is no evidence that the actual wart on the veteran's right 
small toe is painful, there is both objective and subjective 
evidence of occasional discomfort and slight tenderness to 
palpation in this area due to the wart.  Accordingly, an 
initial 10 percent disability evaluation for a plantar wart 
of the right foot is warranted.

However, the Board concludes that the veteran does not meet 
the criteria under diagnostic code 7803, since the evidence 
of record does not reflect that the wart is poorly nourished 
with repeated ulcerations.  Further, in applying the rating 
criteria of diagnostic code 7805, the clinical data of 
record, which includes the examination report of June 1999, 
indicate that the functional impairment associated with the 
plantar wart on the right small toe is negligible.  Thus, the 
assignment of a disability evaluation under these diagnostic 
codes is not warranted.

The Board further concludes that the evidence does not 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess 10 percent under diagnostic code 7806.  
In support of this determination, the Board points out that 
the veteran's skin pathology is confined to his right foot, 
which is not an exposed area.  Further, although the medical 
data of record do show that the disability has been variously 
described as a plantar wart on the right foot as well as a 
callosity over the metatarsal head of the right small toe, 
these same medical data do not reflect a disability that is 
productive of itching, or is consistent with a 
characterization of exfoliation or exudation.  Indeed, the 
June 1999 examination report reflects that the examiner 
indicated that no punctate or colored lesions were noted.  
Moreover, the veteran himself has not even asserted that the 
disability is appropriately described as disfiguring, and the 
medical evidence of record does not indicate otherwise.  
Accordingly, there is no basis for an assignment of a 
disability evaluation under this diagnostic code.  As such, 
the Board determines that the veteran's plantar wart of the 
right foot is most appropriately evaluated at 10 percent 
under diagnostic code 7804.  See 38 C.F.R. §§ 4.7, 4.21; 
Butts v. Brown, 5 Vet. App. 532, 539 (1993). 

C.  Right Great Toe

The veteran's service-connected degenerative arthritis of the 
right great toe is currently rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5280.  (A hyphenated code is 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  See, e.g., 38 C.F.R. § 4.27 (2000)).  
Under diagnostic code 5280, severe unilateral hallux valgus 
warrants a 10 percent evaluation if the disability is 
equivalent to amputation of a great toe.  A 10 percent 
evaluation is also warranted for postoperative unilateral 
hallux valgus with resection of the metatarsal head.  
38 C.F.R. § 4.71a.  Since none of medical data of record 
document surgical treatment resulting in resection of the 
metatarsal head of the right great toe; and since the medical 
evidence indicates that the veteran has normal sensation and 
circulation in the right foot and toes, has normal motion of 
the right great toe, and is able to walk on his toes, a 
compensable evaluation is not warranted under diagnostic code 
5280.

With respect to the applicability of Diagnostic Code 5003, 
the Board observes that the clinical data of record include a 
report of a service department Bone Scan dated in August 
1993.  This report discloses findings of mild increased 
radiotracer activity at the base of the right great toe, 
which has been interpreted as being most likely due to 
degenerative or mild post traumatic change.  The impression 
was of mild degenerative change to the right great toe.  
However, according to the VA examiner in June 1999, he 
documented no clinical evidence of arthritis, and the results 
of the June 1999 VA x-ray examination of the right foot were 
negative.  Inasmuch as this evidence is not reflective of x-
ray findings of arthritic involvement of two or more minor 
joint groups, see 38 C.F.R. § 4.45, the criteria under this 
diagnostic code as they pertain to the absence of limitation 
of motion are not for application in this case.

With respect to the provisions pertaining to a rating based 
on limitation of motion under Diagnostic Code 5003, the 
medical data of record do not indicate that the veteran has 
limitation of motion of the right great toe.  Rather, the 
current findings in June 1999 show that the veteran has a 
normal range of measured motion in all joints in the large 
toe in both flexion and extension.  While slight tenderness 
was noted about the interphalangeal joint, the examiner 
indicated no objective evidence of pain or swelling with 
movement of the right great toe.  Indeed, while the VA 
examiner noted the veteran's subjective pain, the examiner 
also concluded that the disability of the right great toe 
resulted in negligible functional impairment.  Thus, contrary 
to the veteran's assertions, neither actual limitation of the 
right great toe motion nor functional impairment due to pain 
is documented in the medical records.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; Spurgeon and DeLuca, both supra.  Accordingly, 
there is no basis on which a higher rating may be assigned.  
The Board finds, therefore, that the weight of the evidence 
is against the claim for a compensable evaluation for 
degenerative arthritis of the right great toe.


ORDER

An evaluation in excess of 10 percent for tendonitis of the 
right ankle is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for a plantar wart of the 
right foot is granted.

A compensable evaluation for degenerative arthritis of the 
right great toe is denied.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

 

